Citation Nr: 0901784	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  96-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status post vocal 
cord excision, right true vocal cord paralysis, and dysphonia 
plica, to include on the basis of exposure to herbicides.

2.  Entitlement to service connection for hearing loss, to 
include on the basis of exposure to herbicides.

3.  Entitlement to service connection for tinnitus, to 
include on the basis of exposure to herbicides.

4.  Entitlement to service connection for headaches, to 
include on the basis of exposure to herbicides.

5.  Entitlement to service connection for loss of vision, to 
include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1968, 
including service in Vietnam during the Vietnam era. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The case was previously remanded by the Board in March 2002, 
September 2004, and November 2006.  The case is once again 
before the Board for appellate consideration of the issues on 
appeal.


FINDINGS OF FACT

1.  Status post vocal cord excision, right true vocal cord 
paralysis, and dysphonia plica is not shown by competent 
medical evidence to have a nexus or relationship to service 
or exposure to herbicides during service.


2.  Bilateral hearing loss is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service.

3.  Tinnitus is not shown by competent medical evidence to 
have a nexus or relationship to service or exposure to 
herbicides during service.

4.  Headaches were not shown by competent medical evidence to 
have a nexus or relationship to service or exposure to 
herbicides during service; and the medical record is clear 
and unmistakable in showing that frequent severe headaches 
preexisted the veteran's period of active service and did not 
undergo an increase in severity beyond natural progress.

5.  Vision loss was not shown by competent medical evidence 
to have a nexus or relationship to service or exposure to 
herbicides during service.


CONCLUSIONS OF LAW

1.  Status post vocal cord excision, right true vocal cord 
paralysis, and dysphonia plica was not incurred in or 
aggravated by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  Tinnitus was not incurred in or aggravated by active 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309.

4.  Headaches were not incurred in or aggravated by active 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).


5.  Vision loss was not incurred in or aggravated by active 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran's service personnel records show that he served 
in Vietnam between July 1967 and June 1968.  


Effective January 1, 2002, a veteran who served in the 
Republic of Vietnam during the period from January 9, 1962 to 
May 7, 1975 is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Previously, A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed in 38 C.F.R. § 3.309(e), was 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Background

A.  Status post vocal cord excision, right true vocal cord 
paralysis, and dysphonis plica

Service medical records show a pre-induction examination 
dated in June 1962 and induction examination in June 1966 
were negative for a throat condition.  At separation, the 
veteran reported throat trouble; no medical findings were 
reported and records were negative for treatment of a throat 
condition.  

A psychiatric report from Victor Gonzalez, M.D., dated in 
September 1995 indicated the veteran reported that he could 
not work because "dust from the molds" affected his throat.  
There was a history of laryngitis since 1980-1987, and vocal 
cords operated on at the VA hospital.  

A report from Luis Olivari, M.D., dated in March 1996 showed 
that the veteran gave a history of vocal cords requiring 
surgery on two occasions at the VA hospital to remove polyps.  
The report showed an occupational history as "Arman 
automotive, as a machine operator, and assembly line mainly 
of synthetic material (plastics)."  The examiner recommended 
that the veteran avoid working with dust or in places where 
there are strong odors or fumes.  

A VA examination conducted in January 2000 and medical 
opinions dated in January 2001 and March 2001 concluded there 
was no evidence of past or present malignancy of the larynx.

VA treatment records dated March 1995 to December 1995 showed 
the veteran had treatment for vocal cord paralysis.  In 
October 1995, a laryngoscopy was performed, which visualized 
the base of the tongue, posterior cricoid area, arythenoid, 
and false and true vocal cords.  Although some abnormalities 
were described, no lesions were visualized.  In December 
1995, a vocal cord medialization was performed to place a 
prosthesis with the intent to improve phonation.

A report from Benjamin Rodriguez, M.D., dated in November 
1996 recommended complete voice rest and to avoid additional 
noise exposure, exposure to inhalants, chemical products, 
dust, and to watch daily for respiratory distress.  A history 
of chronic pharyngitis and chronic laryngitis for more than 
25 years with permanent hoarseness and dry cough was noted.  

A VA examination in August 2003 indicated the veteran 
underwent vocal cord nodule biopsy in 1984.  The veteran did 
fairly well until 1995 when he woke up one day with loss of 
voice.  A work up was done and in 1995 he underwent 
medialization of the vocal cord on the right true vocal cord 
due to paralysis that failed to resolve.  It was noted that 
the true etiology of the condition was not known and was 
still unknown at the time, but the most likely possibility 
was a viral syndrome.  The veteran received speech therapy.  
He complained of some hoarseness, but no loss of voice and 
that he had to speak softly.  

At his March 2004 RO hearing, the veteran testified that he 
believed exposure to Agent Orange while in service caused his 
vocal cord condition.  In 1983, he was told he had a scratchy 
voice but did not have cancer.  The veteran testified that he 
was operated on in 1995 for throat cancer.  

In a letter dated in July 2007, Dr. Rodriquez indicated the 
veteran had been a patient since 1987 with complaints of 
chronic sore throat, hoarseness, cephalea, tinnitus 
intractable, and hearing loss.  He discussed November 1987 
biopsy findings and a March 1989 re-evaluation, which then 
showed evidence of right vocal cord paresis, but no 
ulcerative lesion.  Neck and brain CT scan ordered to 
evaluate vocal cord paresis were normal, and the veteran had 
been referred to VA where, after multiple evaluations, he 
underwent right vocal cord surgery in 1995.  

At an April 2008 VA examination, the veteran was diagnosed 
with right vocal cord paralysis, post thyroplasty and right 
vocal cord medialization.  The disease originated from the 
vocal cords.  The examiner noted that the veteran developed a 
vocal cord nodule 16 years after separation from active duty, 
and that this condition was a common finding and was not 
related to Army service.  Usually it is related to continuous 
use of vocal cord by means of speaking loudly, stressed 
voice, etc.

B.  Hearing loss and tinnitus

Service medical records show a June 1966 induction physical 
noting normal clinical evaluation of the ears and drums.  On 
the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
20
20
20
20
35

The veteran's June 1968 separation examination noted normal 
clinical evaluation of the ears and drums.  On the 
audiological evaluation in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Although the veteran noted on his Report of Medical History 
that he had experienced ear, nose, or throat trouble, there 
was no evidence of hearing loss on the examination or service 
medical records.  

An audiology report from Neysa Orraca, M.S., dated in 
December 1995 noted test results consistent with mild 
sensorineural hearing loss up to 2000 Hz bilaterally sloping 
to severe in the right ear and profound in the left ear at 
higher frequencies.  

An ENT report by Dr. Rodriquez dated in November 1996 noted a 
diagnosis of tinnitus bilateral and hearing loss after noise 
exposure.  

At a July 2003 VA examination, the diagnoses included 
tinnitus and hearing loss.  The examiner noted that the 
veteran reported he had tinnitus and it was due to exposure 
to Agent Orange; tinnitus is a subjective symptom, therefore, 
it was diagnosed by history.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
55
65
LEFT
25
25
35
50
65

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  Results indicated bilateral hearing 
loss within normal limits from 500 Hz to 1500 Hz and mild to 
moderately severe sensorineural hearing loss from 2000 Hz to 
4000 Hz.  There was excellent speech recognition ability and 
normal middle ear function.


A July 2007 letter from Dr. Rodriquez indicated the veteran 
was seen with complaints of chronic sore throat, hoarseness, 
cephalea, tinnitus intractable, and hearing loss.  The 
veteran reportedly continued with refractory cephalea, 
tinnitus secondary to his permanent bilateral sensorineural 
hearing loss, after acoustic trauma. 

At an April 2008 VA examination it was noted that the veteran 
was seen by Sheryll Bonnes, M.A., a private audiologist in 
August 1989 and a bilateral high frequency moderate 
sensorineural hearing loss was reported for the right ear and 
a moderate to severe high frequency sensorineural hearing 
loss was reported for the left ear.  The veteran reported 
noise exposure while in Vietnam.  He complained of hearing 
loss and difficulty tolerating loud sounds since 1972.  The 
veteran also complained of bilateral intermittent tinnitus of 
variable intensity.  He described tinnitus as a loud annoying 
sound that could interfere with communication when increased 
in volume.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
55
65
LEFT
25
25
45
65
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.

The diagnoses included hearing loss with normal limits from 
500 Hz to 1000 Hz with a mild to moderate hearing loss from 
1500 Hz to 4000 Hz on the right; hearing within normal limits 
from 500 Hz to 1000 Hz with a moderate to severe 
sensorineural hearing loss from 1500 Hz to 4000 Hz on the 
left.  

The examiner opined that based on the evidence of a normal 
induction and separation audiogram while in service and the 
veteran's complaints that started 20 years after separation, 
it was less likely as not that the veteran's hearing 
complaints were caused by or a result of a Army duties.


C.  Headaches

On his pre-induction Report of Medical history dated in June 
1962, the veteran reported having frequent, severe headaches; 
however, there were no clinical findings noted on the 
examination.  Service medical records are negative for 
complaints, treatment, or diagnosis of headaches.  Although 
the veteran noted on his June 1968 Report of Medical History 
that he had frequent or severe headaches, the separation 
examination does not indicate a headache condition.  

On an April 1983 Agent Orange Protocol examination, the 
veteran referred to complaints of headaches.

At a July 2003 VA examination, the examiner noted that the 
veteran did not mention headaches at his April 1996 VA 
examination.  The examiner noted that the veteran's June 1962 
pre-induction examination showed frequent and severe 
headaches.  The examiner also noted that no medical treatment 
for headaches during active duty was evident on record.  The 
veteran reported daily headaches which appeared just after 
being released from active duty.  He claimed no headaches 
prior to entering active duty.  After examination, the 
diagnosis was migraine headaches, without aura, non 
prostrating by description and existing prior to enlistment 
into military service as evident on the induction 
examination; not related to military service according to 
available information in the claims folder.

At his March 2004 RO hearing, the veteran testified that he 
took medication for his headaches.  

At an April 2008 VA examination, it was noted that the 
veteran's 1962 induction examination noted frequent, severe 
headaches.  The examiner noted that VA records showed few 
instances of complaints of headaches during his follow ups 
with his primary doctor and one visit to the emergency room 
in June 2001 with complaints of headaches.  The veteran 
reported that he had suffered from oppressive pain over the 
occipital area since about 1984.  After examination, the 
veteran was diagnosed with migraine headaches.  The examiner 
opined that the veteran's currently manifested headaches were 
not caused by or a result of his active service, the 
rationale being that the veteran had complained of frequent, 
severe headaches on his pre-induction examination in June 
1962 and this was a pre-existing condition previous to his 
active military service.  In addition, the examiner noted 
that any sub-type of headache was not a known effect of Agent 
Orange.

D.  Loss of vision

Service medical records are negative for complaints, 
treatment, or diagnosis of loss of vision.  The veteran's 
June 1962 pre-induction and June 1966 induction examination 
showed 20/20 vision bilaterally.  The June 1968 separation 
examination showed 20/20 vision bilaterally.

At a July 2003 VA examination, the veteran reported wearing 
glasses for reading.  The visual acuity test showed right and 
left eye uncorrected far vision as 20/25.  Right eye 
corrected vision was 20/25 far and 20/20 near; left eye 
corrected vision was 20/25 far and near.  The diagnosis was 
presbyopia associated with the aging process and bilateral 
incipient cataracts.

At an April 2008 VA examination, the examiner diagnosed 
refractive error, blepharitis, incipient senile cataracts, 
and degenerative retinal drusen.  The examiner opined that 
the loss of vision was caused by or a result of the veteran's 
refractive error and senile cataracts, and his symptoms were 
caused by or a result of blepharitis.  The examiner opined 
that none of the conditions mentioned were in any way linked, 
related, or aggravated by his active duty service including 
his exposure to Agent Orange during active service.  

Analysis

The veteran's service personnel records show that he served 
in Vietnam between July 1967 and June 1968.  Therefore, he is 
now presumed exposed to herbicides during his service in 
Vietnam.  The list of specified diseases for which 
presumptive service connection is available, however, does 
not include status post vocal cord excision, right true vocal 
cord paralysis, and dysphonia plica; hearing loss; tinnitus; 
headaches; or loss of vision.  38 C.F.R. § 3.309(e) (2008).  
Additionally, the veteran does not have cancer of the larynx 
or trachea, which is entitled to presumptive service 
connection based on exposure to herbicides.  As such, service 
connection cannot be granted under 38 C.F.R. § 3.309(e).  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims ("Court") held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Therefore, the claims for service connection on the 
basis of presumed exposure to herbicides under 38 C.F.R. 
§ 3.309(e) must be denied as a matter of law.

There is also a lack of evidence of entitlement to service 
connection on a direct basis for status post vocal cord 
excision, right true vocal cord paralysis, and dysphonia 
plica; hearing loss; tinnitus; headaches; or loss of vision.  
Combee, 34 F.3d at 1042.  

There is no evidence of a right vocal cord condition during 
service; at separation, the veteran reported throat trouble, 
but no medical findings were reported and were negative for 
treatment of a throat condition.  The 2008 VA examiner noted 
that the veteran developed a vocal cord nodule 16 years after 
separation from active duty in 2008 and stated that this 
condition was a common finding and was not related at all to 
Army service.  This opinion stands uncontradicted in the 
record.

There is no evidence of hearing loss or tinnitus during 
military service.  Although the veteran noted on his June 
1968 Report of Medical History that he had experienced ear, 
nose, or throat trouble, there was no evidence of hearing 
loss or tinnitus noted on the examination or service medical 
records.  Presumptive service connection is not warranted 
because there is no evidence showing compensably disabling 
manifestations of hearing loss within one year of discharge 
from active duty.  There is no medical evidence of a nexus 
between the veteran's hearing loss and tinnitus and his 
period of active duty service.  The April 2008 VA examiner 
opined that based on the evidence of a normal induction and 
separation audiogram while in service and the veteran's 
complaints starting 20 years after separation, it was less 
likely as not that the veteran's hearing complaints were 
caused by or a result of a Army duties.

On his pre-induction Report of Medical history dated in June 
1962, the veteran reported having frequent, severe headaches; 
however, there was no clinical findings noted on the 
examination.  Service medical records are negative for 
complaints, treatment, or diagnosis of headaches.  Although 
the veteran noted on his June 1968 Report of Medical History 
that he had frequent or severe headaches, the separation 
examination does not indicate a headache condition.  

At an April 2008 VA examination, the veteran reported that he 
had suffered from oppressive pain over the occipital area 
since about 1984.  After examination, the veteran was 
diagnosed with migraine headaches.  The examiner opined that 
the veteran's currently manifested headaches were not caused 
by or a result of his active service, the rationale being 
that the veteran had complained of frequent, severe headaches 
on his pre-induction examination in June 1962 and this was a 
pre-existing condition previous to his active military 
service.  In addition, the examiner noted that any sub-type 
of headache was not a known effect of Agent Orange.  There 
was no evidence of treatment or diagnosis of headaches while 
in service and no evidence of complaints or treatment for 
many years after service.  Given length of time between the 
veteran's separation from military service and his complaints 
of headaches, the record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d).

Even if the headache condition pre-existed service entry and 
while headaches were reported on the veteran's pre-induction 
examination, there were no complaints or treatment for 
headaches in service; therefore, there is no medical evidence 
that the headaches were aggravated during service and his 
current condition was not causally related to service.  There 
is no competent evidence to the contrary.  The April 2008 VA 
examination did not indicate that the veteran's headaches 
were aggravated by service.  Hence, the competent evidence 
clearly and unmistakably shows that the veteran's preexisting 
headaches did not increase in severity during service, and 
were not aggravated in service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

Service medical records are negative for complaints, 
treatment, or diagnosis of loss of vision.  The veteran's 
June 1962 pre-induction and June 1966 induction examination 
showed 20/20 vision bilaterally.  The June 1968 separation 
examination showed 20/20 vision bilaterally.

At an April 2008 VA examination, the examiner diagnosed 
refractive error, blepharitis, incipient senile cataracts, 
and degenerative retinal drusen.  The examiner opined that 
the loss of vision was caused by or a result of the veteran's 
refractive error and senile cataracts, and his symptoms were 
related to his blepharitis.  The examiner noted that none of 
the conditions mentioned were in any way linked, related, or 
aggravated by his active duty service including his exposure 
to Agent Orange during active service.

Absent a showing of a medical nexus between the current 
status post vocal cord excision, right true vocal cord 
paralysis, and dysphonia plica; hearing loss; tinnitus; 
headaches; or loss of vision and service, the claims must 
fail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2002, February 2004, November 2004, and 
February 2007 of the information and evidence needed to 
substantiate and complete a claim for service connection to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Such notice was provided in a February 2007 letter.  
Moreover, because the preponderance of the evidence is 
against the claims for service connection, and service 
connection has been denied, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  His available service treatment 
records, VA treatment records, and private medical records 
have been associated with the claims folder.


ORDER

Entitlement to service connection for status post vocal cord 
excision, right true vocal cord paralysis, and dysphonia 
plica, to include on the basis of exposure to herbicides is 
denied.

Entitlement to service connection for bilateral hearing loss, 
to include on the basis of exposure to herbicides is denied.

Entitlement to service connection for tinnitus, to include on 
the basis of exposure to herbicides is denied.

Entitlement to service connection for headaches, to include 
on the basis of exposure to herbicides is denied.

Entitlement to service connection for loss of vision, to 
include on the basis of exposure to herbicides is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


